DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
3. The Action is responsive to the Applicant’s RCE filed 10/07/2021.
4. Claims 20-38 are pending and rejected, and claims 20, 29 and 38 are independent. 
Response to Arguments
5. Applicant's Arguments included in the Remarks filed 10/07/2021 have been fully considered, for the Examiner’s responses, please refer to discussions below:
5.1. At Page 8 of the Remarks, the Applicant argued that 

“”Cherveny fails to teach or suggest determining, at the portable electronic device, a search area based on the pointing direction of the portable electronic device, or displaying, at the portable electronic device, one or more records from the one or more database records, wherein the one or more records have geographic coordinates located within the search area””, 
“as set forth in independent claim 20, as previously presented”.
The above arguments was also concluded in Page 10 by stating that 
“”Cherveny fails to teach or suggest:
• determining, at the portable electronic device, a search area based on the pointing direction of the portable electronic device, and
• displaying, at the portable electronic device, one or more records from the one or more database records, wherein the one or more records have geographic coordinates located within the search area””, “as set forth in amended independent claim 20”.

In order to cure the above deficiencies of Cherveny reference, a new reference published to BIDE was incorporated in the instant action for providing required teachings to the above subject matters, and additional limitations. Furthermore, as a necessity, Rejections made to claims under 35 USC § 102 as being anticipated by Cherveny is now switched to Claim Rejections under 35 USC § 103(a) as being unpatentable over Cherveny in view of BIDE. Please refer to specific sections in the action respectfully presented below.
5.2. At Page 11 of the Remarks, concerning Rejection of claims 21, 23, 28, 30, 32, and 37, the Examiner respectfully submits that new grounds for rejections was set forth to the claims upon which the claims 21, 23, 28, 30, 32, and 37 depend. Accordingly, the Examiner respectively made rejections to the claims 21, 23, 28, 30, 32, and 37 as presented below.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.1. Claims 20, 22, 24-27, 29, 31, 33-36 and 38 are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
Cherveny et al.: "METHOD AND SYSTEM USING VOICE COMMANDS FOR COLLECTING DATA FOR A GEOGRAPHIC DATABASE", (U.S. Patent US 6401068 Bl, filed June 17, 1999 and issued June 4, 2002, hereafter "Cherveny"), in view of 
BIDE: "PORTABLE INFORMATION-PROVIDING APPARATUS", (U.S. Application Publication US 20020052684 A1, filed 2000-05-19 and published 2002-05-02).

As per claim 20, Cherveny teaches a method of sorting and displaying data on a portable electronic device (See Fig. 4 and col. 6, lines 6-10, a data collection system includes hardware and software components. The data collection system 225 includes a position determining system 230. The position determining system 230 determines its position and hence the position of a vehicle 304 in which it is installed. The movable and moving data collection system is interpreted detached and portable in respect of nonmoving main computer system), the method comprising:
obtaining, at the portable electronic device, one or more database records satisfying a search request (See Fig. 4, col. 11, lines 47-49 and col. 2, lines 36-37, the portable computer connects to the network at the field office to receive data 
Cherveny does not explicitly teach determining a pointing direction of the portable electronic device.
However, as analogous art on data management on portable device, BIDE teaches determining a pointing direction of the portable electronic device (See  [0015]-[0016], a central processing unit (CPU) operates to correlate said user position, point direction, current time and target position data, to retrieve and present feature record; and a target proximity indicator (TPI) informs the user of the existence of targets on or close to the pointing direction path).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine BIDE's teaching with Cherveny reference because BIDE is dedicated to using portable device to provide user with position dependent information of surrounding features, Cherveny is dedicated to a data collection system includes a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area, and the combined teaching would have enabled Cherveny to collect information on surrounding features on top of the positional data. 

determining, at the portable electronic device, a search area based on the pointing direction of the portable electronic device (See BIDE: [0010] and [0024], a portable device supplies a user with information of features in his surroundings at which the device is pointed and a user selectable range of visual, audible or tactile cues to help guide his pointing activity towards the predefined target locations. Here a user selectable range of visual, audible or tactile cues reads on determining a search area);
displaying, at the portable electronic device, one or more records from the one or more database records, wherein the one or more records have geographic coordinates located within the search area (See BIDE: [0012] and [0037]-[0039] the portable device supplies real-time data defining, a user's current physical position in three-dimensional space as an x,y,z coordinate and provides information of the user-selectable modes of operation of selected landscape feature or prominent landmark followed by geographical, topological, geological descriptions. Here supplying or providing information to a portable device teaches displaying information);
determining, at the portable electronic device, a new pointing direction of the portable electronic device (See [0004], the user scans the surroundings with the apparatus to point in different directions, and variations in the cue from the 
in response to determining the new pointing direction of the portable electronic device, displaying one or more updated records at the portable electronic device based on the new pointing direction (See BIDE: Page 4, claim 11, the indicator means comprises a visible light beam that is directed by the user at a target feature and forms a light spot as a visual cue on the feature. The forming of a light spot as a visual cue on the target feature teaches displaying one or more updated records at the portable electronic device based on the new pointing direction.).

As per claim 22, Cherveny in view of BIDE teaches the method as claimed in claim 20, wherein displaying the updated one or more records comprises:
determining the updated one or more updated records (See Cherveny: col. 6, lines 17-19, 30-31, 36-38 and 47-50, the position determining system 230 and the heading determining systems determine the position and heading of the vehicle periodically, respectively, and provide their outputs to the data collection system. The periodically provided position and heading outputs teaches updated records), 
wherein the one or more updated records have geographic coordinates a new search area (See Cherveny: col. 6, lines 30-31, Each location data may be defined by geographic coordinates, i.e., latitude and longitude, and optionally altitude.), 
wherein the new search area is based on the new pointing direction (See Cherveny: col. 7, lines 59-61 and 31-34, the vehicle 304 travels on a series of heading along the road 300 determined by the heading determining system 232 and a researcher travels in a vehicle along roads in the assignment area. It is interpreted the device determining the area in the assignment area based on the pointing direction as heading along the road among the roads in the assignment area).

As per claim 24, Cherveny in view of BIDE teaches the method as claimed in claim 22, wherein displaying the one or more updated records further comprises determining, at the portable electronic device, the new search area based on the new pointing direction (See Cherveny: col. 7, lines 59-61 and 31-34, the vehicle 304 travels on a series of heading along the road 300 determined by the heading determining system 232 and a researcher travels in a vehicle along roads in the assignment area. It is interpreted the device determining the area in the assignment area based on the pointing direction as heading along the road among the roads in the assignment area. The determining area in the assignment 

As per claim 25, Cherveny in view of BIDE teaches the method as claimed in claim 20, further comprising receiving continuous updates of the pointing direction (See Cherveny: col. 6, lines 17-19, 30-31, 36-38 and 47-50, the position determining system 230 and the heading determining systems determine the position and heading of the vehicle periodically, respectively, and provide their outputs to the data collection system. The periodically provided position and heading outputs teaches updated records).

As per claim 26, Cherveny in view of BIDE teaches the method as claimed in claim 20, wherein said pointing direction and the new pointing direction are a pointing direction of a forward end of said portable electronic device (See Cherveny: col. 14, line 60 – col. 15, line 7, After all the data for the data record that represents the road segment between the intersections labeled "D" and "F" has been entered into the appropriate fields, the researcher can use the database updating program to add information about other road segments or other geographic features. When the researcher is finished adding and/or modifying data using the database updating program 390, all the additions and modifications (424 in FIG. 10) are applied to the primary copy of the geographic 

As per claim 27, Cherveny in view of BIDE teaches the method as claimed in claim 20, wherein obtaining the one or more of database records satisfying a search request comprises:
sending the search request to a server to cause the server to perform a search in a database on said server based on search criteria defined in the search request (See Cherveny: col. 12, lines 7-10, the database updating program 390 may request the main computer 116 to provide copies of some of the data records in the primary version of the geographic database 100 for use by the geographic database updating program 390. The main computer reads on the server); and
receiving, at the portable electronic device, the plurality of database records from the server (See Cherveny: Fig. 4, col. 11, lines 47-49 and col. 2, lines 36-37, the portable computer connects to the network at the field office to receive data from the main computer and the data obtained by the data collection system is displayed so that the researcher can add or modify data records in the geographic database).

As per claims 29, 31 and 33-36, the claims recite a portable electronic device comprising magnetic sensor hardware to determine a pointing direction of said portable electronic device (See Cherveny: col. 2, lines 24-27, a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area); and a processor (See Cherveny: Fig. 4, a personal computer comprising a processor by inheritance) to perform the steps of the methods as recited in the claims 20, 22 and 24-27, respectively and as rejected under 35 U.S.C. $ 103 as being unpatentable over Cherveny in view of BIDE above. 
Therefore, claims 29, 31 and 33-36 are rejected along the same rationale that rejected claims 20, 22 and 24-27.

As per claim 38, the claim recites a non-transitory computer-readable medium storing a computer program (See Cherveny: Fig. 4, a data collection program is stored in the data collection system), wherein execution of the computer program is for performing the steps of the method as recited in the claim 20 and as rejected under 35 U.S.C. $ 103 as being unpatentable over Cherveny in view of BIDE above. 
Therefore, claim 38 is rejected along the same rationale that rejected claim 

6.2. Claims 21 and 30 are rejected under 35 U.S.C. § 103(a) as being unpatentable over
Cherveny in view of BIDE, as applied to claims 20, 22, 24-27, 29, 31, 33-36 and 38 above, and further in view of
Hermann et al.: "PORTABLE ELECTRONIC DEVICE UPDATED VIA BROADCAST CHANNEL", (U.S. Patent 6,904,567 B1, filed September 12, 2000 and ISSUED June 7, 2005, hereafter "Hermann”).

As per claim 21, Cherveny in view of BIDE does not explicitly teach the method as claimed in claim 20, wherein displaying the one or more updated records comprises ceasing to displaying the one or more records.
However, Hermann teaches the method as claimed in claim 20, wherein displaying the one or more updated records comprises ceasing to displaying the one or more records (See col. 5, lines 12-15 and 23-24, a digital audio transmitter and decodes the received digital signal for use by the CPU to update electronic data stored at said storage medium with said digital signal information, and a display processing means for selectively displaying updated records. Here selectively displaying some updated records suggests ceasing to display records not being selected).


As per claim 30, the claim recites a as claimed in claim 29, and being further qualified as recited in the claim 21 and as rejected under 35 U.S.C. $ 103(a) as being unpatentable over Cherveny in view of BIDE and further in view of Hermann above. 
Therefore, claim 30 is rejected along the same rationale that rejected claim 21.

6.3. Claims 23 and 32 are rejected under 35 U.S.C. § 103(a) as being unpatentable over
Cherveny in view of BIDE, as applied to claims 20, 22, 24-27, 29, 31, 33-36 and 38 above, and in view of
Hsu et al.: "MOBILE PHONE ENHANCED CELL COVERAGE DETERMINING METHOD AND SYSTEM FOR SAME", (U.S. Application Publication US 20030017829 A1, filed August 15, 2001 and published January 23, 2003, hereafter "Hsu”).

As per claim 23, Cherveny in view of BIDE does not explicitly teach the method as claimed in claim 22, wherein said search area and the new search area are sectors of a circle that is defined by a search radius.
On the other hand, as an analogous art on determining locations on a movable platform, Hsu teaches the method as claimed in claim 22, wherein said search area and the new search area are sectors of a circle that is defined by a search radius (See [0044], If the searching radius obtained from the above pixel group is smaller than 450 m and the TA=1, then the algorithm accepts the pixel group. If the searching radius is larger than 450 m and the TA=0, than the present invention utilizes the conventional solution with TA=0; for example, if the searching radius is 476.3 m, the center of the sector region is used as a center of the enhanced cell coverage. If the searching radius is larger than 450 m and TA=1, 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hsu's teaching with Cherveny in view of BIDE reference because Hsu is dedicated to more precisely locating a mobile terminal in a time-division multiple access mobile communication system, BIDE is dedicated to using portable device to provide user with position dependent information of surrounding features, Cherveny is dedicated to a data collection system includes a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area, and the combined teaching would have enabled Cherveny in view of BIDE to enhance and expand address based region search to improve the data collection system’s functionalities. 

As per claim 32, the claim recites a portable electronic device as claimed in claim 31 being further qualified as recited in the claim 23 and as rejected under 
Therefore, claim 32 is rejected along the same rationale that rejected claim 23.

6.4. Claims 28 and 37 are rejected under 35 U.S.C. § 103(a) as being unpatentable over
Cherveny, as applied to claims 20-22, 24-27, 29-31, 33-36 and 38 above, and in view of
Dexter: "WIRELESS REAL ESTATE FOR SALE SIGNS, SALES INFORMATION", (U.S. Application Publication US 20020174090 A1, filed May 15, 2001 and published November 21, 2002).
As per claim 28, Cherveny in view of BIDE teaches the method as claimed in claim 20, further comprising determining geographical coordinates of the portable electronic device (See Cherveny: col. 10, lines 55-59, the position determining system 230 (shown in FIG. 4) continues to acquire data indicating the geographic coordinates of the vehicle and the heading determining system 232 continues to acquire data indicating the vehicle heading).
However, Cherveny in view of BIDE does not explicitly teach wherein the search request is based on the geographical coordinates of the portable 
However, Dexter teaches wherein the search request is based on the geographical coordinates of the portable electronic device (See Page 4, the left column, claim 5, receiving at least one physical address in the mobile communications device from a geographic information data processing system in response to a query that includes the set of geographic coordinates).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hsu's teaching with Cherveny in view of BIDE reference because Dexter is dedicated to retrieving real estate related information and more particularly to obtaining a description of a parcel of realty via a wireless device, BIDE is dedicated to using portable device to provide user with position dependent information of surrounding features, Cherveny is dedicated to a data collection system includes a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area, and the combined teaching would have enabled Cherveny in view of BIDE to query location by using geographic coordinates as an improved system function for conducting database searches using the geographic coordinates without being limited to address-based region searches.


Therefore, claim 37 is rejected along the same rationale that rejected claim 28.
References
7.1. The prior art made of record:
A. U.S. Patent US- 6401068-B1.
B. U.S. Patent Application Publication US-20020174090-A1.
C. U.S. Patent Application Publication US-20030017829-A1.
F. U.S. Patent US-6470264-B2.
H. U.S. Patent US- 6904567-B1.
7.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D. U.S. Patent Application Publication US-20020035430-A1.
E. U.S. Patent Application Publication US-20060293850-A1.
G. U.S. Patent US-7245923-B2.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 25, 2022